 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
            FAIR HOUSING CENTER OF
            WASHINGTON,
 8
                                Plaintiff,
 9
               v.                                        C16-922 TSZ
10
            BREIER-SCHEETZ PROPERTIES,                   FINDINGS OF FACT AND
11          LLC, a Washington corporation; and           CONCLUSIONS OF LAW
            FREDERICK BREIER-SCHEETZ,
12          an individual,
13                              Defendants.

14
            THIS MATTER comes before the Court on Plaintiff Fair Housing Center of
15
     Washington’s First and Second Petitions for Order to Show Cause Why Defendants
16
     Should Not Be Held in Civil Contempt, docket nos. 76 & 93. Having reviewed all papers
17
     filed in support of, and in opposition to, the motions, and having conducted a hearing on
18
     February 14, 2019, the Court enters the following Findings of Fact and Conclusions of
19
     Law.
20

21

22

23

     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 1
 1                                    FINDINGS OF FACT

 2         1.     By Order dated May 12, 2017, this Court granted summary judgment in

 3 favor of the Plaintiff in this housing discrimination case and held that, “Defendants’ one-

 4 person-per studio occupancy restriction at the Granada has a disparate impact on families

 5 with children in violation of the Fair Housing Act, Washington Law Against

 6 Discrimination, and Seattle Municipal Code.” May 12, 2017, Order, docket no. 42, at 11.

 7         2.     The Court also awarded Plaintiff $100,000.00 in punitive damages against

 8 Defendants after finding that the Defendants exhibited a “level of recklessness or callous

 9 indifference to the fair housing rights of others, and that punitive damages are necessary

10 to deter future conduct.” Findings of Fact and Conclusions of Law, docket no. 60, at 7-8.

11         3.     On June 2, 2017, Plaintiff filed a Supplemental Brief in Support of

12 Injunctive Relief, with attached exhibits, seeking entry of a permanent injunction

13 prohibiting the continuance of the discriminatory one-person-per studio apartment

14 occupancy policy. See Supplemental Brief, docket no. 43.

15         4.     On October 5, 2017, after a limited trial on damages, this Court awarded

16 the Plaintiff $27,302 in actual damages against the Defendants related to its diversion of

17 resources. Findings of Fact and Conclusions of Law, docket no. 60, ¶ 12. The Court also

18 found that

19         Defendants’ stated justifications for their occupancy restriction were
           insufficient. They maintained their illegitimate occupancy restriction
20         excluding families with children after FHCW filed its complaint, after SOCR
           issued its findings of discrimination, after FHCW filed this lawsuit, and after
21         FHCW’s expert submitted an unchallenged expert declaration showing the
           adverse impact on families with children. On the basis of this evidence, the
22         Court awards punitive damages against Defendant Breier-Scheetz Properties

23

     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 2
 1         LLC’s and Frederick Breier-Scheetz in the total amount of $100,000. The
           Court concludes that these punitive damages are ‘both reasonable and
 2         proportionate to the amount of harm to the plaintiff and to the general
           damages recovered.’ State Farm Auto. Ins. Co. v. Campbell, 538 U.S. 408,
 3         426 (2003).

 4 Id. ¶ 11.

 5         5.     On October 6, 2017, this Court entered judgment, including injunctive

 6 relief, ordering the following: “Defendants are forever permanently enjoined from

 7 enforcing any occupancy restriction which violates the Fair Housing Act, the Washington

 8 Law Against Discrimination, RCW 49.60.222(1), or the Seattle Open Housing

 9 Ordinance, Seattle Municipal Code 14.08.” Judgment, docket no. 61. The Court further

10 ordered the Defendants to cooperate in good faith with FHCW to, among other items, set

11 up one three-hour fair housing training session annually for three years and prepare or

12 review/modify Breier-Scheetz Properties’ policies on fair housing. Id. The Court

13 subsequently awarded Plaintiff attorney’s fees in the amount of $184,741. Supplemental

14 Judgment, docket no. 74.

15         6.     On April 24, 2018, Plaintiff FHCW performed tests at Grenada Apartments

16 to determine whether the Defendants had changed their discriminatory one-person

17 occupancy policy at their studio apartments. See Declaration of Carolyn Benbow, docket

18 no. 107, Ex. 1 at 1-2. The building Apartment Manager informed the tester, who said she

19 was inquiring on behalf of herself and her three month old son, that they only rent studios

20 for one person. Id. at 2.

21         7.     On May 25, 2018, the Plaintiff filed its First Petition for an Order to Show

22 Cause seeking civil contempt sanctions for Defendants’ alleged failure to comply with

23

     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 3
 1 the injunctive relief ordered by the Court. See Petition for Order to Show Cause, docket

 2 no. 76. The Defendants did not contest the factual allegations in the Petition, and argued

 3 that the injunction was vague in that “they cannot know whether any ‘occupancy

 4 restriction’ beyond one-person per studio policy, that it might implement, would be

 5 judged violative of the law.”

 6         8.     By Minute Order dated August 29, 2018 (docket no. 91), the Court granted

 7 the Petition to Show Cause and denied Defendants’ request to stay the injunctive relief

 8 portion of the Judgment. The Court deferred any evidentiary hearing to show cause

 9 pending Defendants’ appeal to the United States Court of Appeals to the Ninth Circuit.

10         9.     On September 26, 2018, the Plaintiff again tested the Grenada Apartments

11 to determine whether the Defendants had changed their one-person per studio apartment

12 policy. See Benbow Decl., ¶ 8. The tester, who said she was seeking a studio apartment

13 for herself and her son, was told that studio apartments would not be rented to two

14 people. Id. ¶ 9. The Apartment Manager told the tester that the owner made the decision

15 not to rent a studio to two people, telling her further that the management has found that

16 when a studio is rented to two people they tend to not stay long. Id.

17         10.    On October 4, 2018, the Plaintiff filed its Second Petition for an Order to

18 Show Cause why the Defendants should not be held in contempt of Court, (docket no.

19 93). The Defendants have not contested the factual allegations in Plaintiff’s Second

20 Petition.

21         11.    On October 10, 2018, counsel for the Defendants admitted to the Ninth

22 Circuit Court of Appeals that as of that date, the Defendants had not changed their

23

     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 4
 1 occupancy policy at the Grenada Apartments with regard to the studio apartments. See

 2 Order on Appeal, docket no. 97, at 5 n.2.

 3         12.    On October 15, 2018, the Defendants notified the Plaintiff that effective

 4 that date, it was changing its occupancy policy at the Grenada to allow more than one

 5 person to reside in a studio apartment. See Declaration of George Hunter, docket no. 95,

 6 ¶ 2.

 7         13.    On November 19, 2018, the Court of Appeals affirmed the trial Court’s

 8 Judgment in favor of the Plaintiff. See Order on Appeal, docket no. 97.

 9         14.    The Defendants have not cooperated with the Fair Housing Center of

10 Washington to set up fair housing training as required by the Judgment. See Declaration

11 of Julie Nelson, docket no. 108, ¶¶ 3-6. A letter sent by the Plaintiff to Breier-Scheetz

12 Properties was returned unopened. Id. Though the letter was resent in care of

13 Defendants’ attorney, as of the date of the civil contempt hearing, no one from Brier-

14 Scheetz Properties had contacted the Plaintiff or its counsel to schedule the training. Id.

15         15.    The Defendants have never provided the Plaintiff with any documents

16 regarding prospective tenant inquiries or Breier-Scheetz Properties fair housing policies

17 as requested in the letter from the Plaintiff and as required by the Judgment. Id. ¶ 10.

18         16.    The Plaintiff has incurred $5,394.32 in diversion of resource damages and

19 $464.01 in out of pocket expenses directly related to the monitoring and enforcement of

20 the injunction entered in this action. See Benbow Decl. ¶¶ 12, 14.

21

22

23

     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 5
 1                                 CONCLUSIONS OF LAW

 2         17.     The Plaintiff has proved by clear and convincing evidence that the

 3 Defendants have willfully violated the October 6, 2017, injunctive relief Order in this

 4 case from its entry up to and including the present date. The Defendants’ actions were

 5 not based upon any good faith or reasonable interpretation of the Order.

 6         18.     The continuation of the one-person per studio apartment policy at the

 7 Grenada until October 15, 2018, constituted a violation of the Fair Housing Act, the

 8 Washington Law Against Discrimination, RCW 49.60.222(1), and the Seattle Open

 9 Housing Ordinance, after this Court had found the policy illegal and had enjoined its

10 continuation.

11         19.     The Court may impose civil contempt sanctions to coerce Defendant into

12 compliance with the Order and Judgment and to compensate Plaintiff for losses

13 sustained. See Local 28 of Sheet Metal Workers’ Int’l Ass’n v. E.E.O.C., 478 U.S. 421,

14 443 (1986).

15         20.     Here, Defendant has largely, but not entirely, complied with the Judgment

16 by belatedly changing the occupancy policy for studio apartments at the Granada

17 complex. Defendant has not, however, presented any evidence that it has cooperated

18 with Plaintiff to set up one three-hour fair housing training session annually for three

19 years and prepare or review/modify Breier-Scheetz Properties’ policies on fair housing.

20 To coerce compliance with those provisions, the Court will impose $5,000 in punitive

21 damages.

22

23

     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 6
 1          21.   Plaintiff is also entitled to compensation for losses sustained as a result of

 2 Defendants’ non-compliance. The Court concludes that Plaintiff has not demonstrated

 3 that the cost to recruit and train new testers to replace those used in the Grenada tests is a

 4 loss sustained as a result of Defendants’ non-compliance. The Court concludes that

 5 Plaintiff incurred $5,858.33 in losses caused by Defendants’ non-compliance. See

 6 Benbow Decl. ¶¶ 12, 14.

 7                                     RELIEF AWARDED

 8         22.    Plaintiff Fair Housing Center of Washington is awarded judgment for

 9 actual damages against Defendants Frederick Scheetz and Breier-Scheetz Properties in

10 the amount of $5,858.33 for its diversion of resources associated with the civil contempt

11 of court and the further violations of the Fair Housing Act.

12         23.    Plaintiff Fair Housing Center of Washington is awarded additional punitive

13 damages against Defendants Frederick Scheetz and Breier-Scheetz Properties in the

14 amount of $5,000 for Defendants’ continued violation of this Court’s prior orders and the

15 Judgment in this action. It is intended that this award will further coerce the Defendants

16 into bringing their policies into compliance with the Fair Housing Act. Further violations

17 of this Court’s Orders may incur additional penalties.

18         24.    The Defendants shall attend Fair Housing Training on or before July 19,

19 2019. The training shall take place at the offices of the Fair Housing Center of

20 Washington. The Defendants shall be fined $1,000 per day for each day after July 19,

21 2019, that they do not attend Fair Housing Training.

22

23

     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 7
 1         25.    Plaintiff is awarded its reasonable attorney’s fees and costs. Plaintiff’s

 2 counsel shall meet and confer with Defendants’ counsel in an attempt to reach agreement

 3 on the amount of fees incurred. If no agreement is reached, Plaintiff may submit a

 4 Petition for Attorney’s Fees to the Court within fourteen (14) days of entry of this Order.

 5 Defendants shall be granted fourteen (14) days thereafter to file any Response to the

 6 Petition for Fees. Plaintiff shall be granted seven (7) days thereafter to file a Reply.

 7         26.    The Clerk is directed to send a copy of these Findings of Fact and

 8 Conclusions of Law to all counsel of record.

 9         IT IS SO ORDERED.

10         Dated this 6th day of May, 2019.

11

12

13
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
14

15

16

17

18

19

20

21

22

23

     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 8
